PER CURIAM.
Appellant challenges the summary denial of his motion for post-conviction relief. We affirm except as to ground 9 of Appellant’s motion, which relates to Appellant’s assertion that he received a vindictive sentence. As the State concedes on appeal, the trial court failed to attach portions of the transcript that conclusively negate this allegation. On remand, the court shall either attach portions of the record that conclusively refute Appellant’s claim in ground 9, or hold an evidentiary hearing.
AFFIRMED in part; REVERSED in part, and REMANDED.
PETERSON, MONACO and TORPY, JJ., concur.